Title: To Benjamin Franklin from Vergennes: Three Letters, 20 June 1783
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


          I.
          
            Mr Franklin
            A Vlles. Le 20. Juin 1783.
          
          J’ai reçu, M, la lettre que vous m’avez fait l’honneur de mecrire en faveur du Sr.
            James Price; je l’ai communiquèe à Mr. le garde des Sceaux, et ce chef de la
            magistrature vient de me répondre. Vous avez la réponse ci-jointe; vous y verrez les
            mesures qui seront prises [que] pour
            mettre le Sr. Price en etat de Suivre, Son procès contre les Srs. Bonfield et Haiwood.
            Il alloit lui faire expédier un sauf-conduit pour un an et qu’il chargeoit M. le
            procureur général de Bordeaux de le
            prévenir dans le cas où le Sr. la framboise traduiroit le Sr. Price pardevant les
            Consuls de Bordeaux.
         
          II.
          
            à Versailles Le 20. Juin 1783.
          
          Je ne puis me dispenser, Monsieur, de vous envoyer les piéces cy-jointes. Vous y verrés
            que le Sr. Pauli, négociant à Paris, se trouve Créancier d’une somme considérable du Sr.
            Penet, agent de L’Etat de Virginie. Je
            ne doute pas, Monsieur, que vous ne vous portiès á solliciter en faveur de ce
            particulier, et que L’Etat de Virginie ne se fasse un devoir de remplir des engagements
            contractés en son nom et pour Son compte.
          J’ai L’honneur d’être trés parfaitement, Monsieur, vôtre trés humble et très obéissant
            serviteur
          
            De Vergennes
            M. franklin
          
         
          III.
          
            A Vlles le 20. Juin 1783.
          
          J’ai communiqué à Mr. le Mis. de Castries, M, vos nouvelles
            reclamations au sujet de la saisie faite par les Srs. forster Sur le produit des prises
            faites par la frégate américaine l’alliance; Ce Ministre vient de me
            répondre que cette affaire a été évoquée au Conseil, et qu’elle ne tardera pas à y ètre
            jugée aussitôt que les formalités requises auront êté remplies.
           Mr franklin
          
        